EXHIBIT [FORM OF NOTICE TO STOCKHOLDERS WHO ARE ACTING AS NOMINEES] REED’S, INC. NOTICE TO STOCKHOLDERS WHO ARE ACTING AS NOMINEES Up to 300,000 Shares of Series B Convertible Stock and Issuable Upon Exercise of Rights to Subscribe for Such Shares at 10.00 per Share This letter is being distributed to broker-dealers, trust companies, banks and other nominees in connection with the offering by Reed’s, Inc., a Delaware corporation (the “Company”) of subscription rights (the “Rights Offering”) to purchaseshares of the Company’s Series B Convertible Preferred Stock (“Series B Preferred”) by stockholders of record (“Record Date Stockholders”) as of 5:00 p.m., New York City time, on
